Citation Nr: 0943527	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbar strain with degenerative changes, from December 19, 
2000, to September 25, 2003.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain with degenerative changes, since September 26, 
2003.  

3.  Entitlement to an effective date earlier than December 
19, 2000, for the award of service connection for lumbar 
strain with degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to February 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2003 rating decision of the Nashville, Tennessee, Regional 
Office (RO).  That rating decision reopened the Veteran's 
claim for service connection for a back disorder and granted 
service connection for residuals of lumbar strain, assigning 
an initial 10 percent rating effective from December 19, 
2000.  The Veteran disagreed with the initial rating and the 
effective date of the award of service connection.  A 
February 2005 rating decision assigned a 20 percent rating 
from September 26, 2003.  A September 2005 rating action 
denied an earlier effective date for the service connection 
award.  In March 2007, the Board remanded the case for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's previous remand, the RO was to 
adjudicate the inextricably intertwined issue of whether the 
RO committed clear and unmistakable error (CUE) in the 
February 1967 rating decision that denied service connection 
for a back disorder.  If the Veteran disagreed with the RO's 
decision, he was to be issued a statement of the case (SOC).  

The RO issued a rating decision in August 2007 which found 
that there was no CUE in the September 1967 rating decision.  
In December 2007, the Veteran submitted argument that clearly 
expresses disagreement with the RO's decision; the RO has not 
issued an SOC on this issue.  Under these circumstances, the 
Board is obliged to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

Additionally, the Board's previous remand instructed the RO 
to obtain a VA examination of the Veteran's back disability 
with specific findings to be made with respect to whether 
there were incapacitating episodes associated with the 
disability.  The examination report dated in October 2008 
noted that the Veteran had experienced incapacitating 
episodes "3-4 times over the last year."  However, the 
duration of such episodes was not specified; thus, the Board 
is unable to properly rate the Veteran's disability.  
Therefore, the matter should be returned to the examiner for 
an addendum to the report.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following action:

1.  Issue the Veteran and his representative a 
statement of the case on the issue of whether 
CUE exists in the February 1967 rating decision 
that denied service connection for a back 
disorder.  The Veteran and his representative 
should be clearly advised of the need to file a 
substantive appeal if the Veteran wishes to 
complete an appeal of that issue.  If an appeal 
is perfected, then the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

2.  The RO should return the claims folder to 
the VA physician who conducted the October 2008 
examination of the Veteran.  The examiner 
should be requested to provide an addendum to 
his statement that the Veteran's service 
connected back disability resulted in 
incapacitating episodes "3-4 times over the 
last year."  The examiner should be asked to 
describe the duration of such incapacitating 
episodes, and to specify whether they involved 
bed rest prescribed by a physician.  Additional 
examination is authorized if deemed necessary 
to provide the requested information.  If that 
physician is no longer available or is 
otherwise unable to provide the requested 
information, the RO should then arrange for the 
Veteran to be examined by another physician 
trained in the treatment and diagnoses of back 
disorders.  The instructions outlined in Item 3 
of the Board's March 28, 2007 Remand directive 
(a copy of which is contained in the claims 
file) should be explicitly followed with 
respect to the examination, to include a review 
of the Veteran's claims folder by the examiner 
in conjunction with the examination.  

3.  The RO should then review the record to 
determine that the requested opinion has been 
provided and complete any further development, 
if necessary.  Then readjudicate the claims of 
entitlement to an effective date earlier than 
December 19, 2000, for the award of service 
connection for lumbar strain; and for increased 
ratings for lumbar strain with degenerative 
changes since December 19, 2000.  Specifically 
the RO should consider that this case involves 
the initial rating of the Veteran's service 
connected back disorder from December 2000 to 
present and that separate, or staged, ratings 
can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  All applicable laws 
and regulations should be considered.  If a 
determination remains adverse to the Veteran in 
any way, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of all evidence 
received since the February 2009 supplemental 
statement of the case and discussion of all 
pertinent laws and regulations.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


